889 F.2d 1099
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Phyllis TAYLOR, Petitioner,v.SOCIAL SECURITY ADMINISTRATION, Respondent.
No. 89-3156.
United States Court of Appeals, Federal Circuit.
Oct. 10, 1989.

Before FRIEDMAN, Circuit Judge, BALDWIN, Senior Circuit Judge, and MAYER, Circuit Judge.
BALDWIN, Senior Circuit Judge.

DECISION

1
Phyllis Taylor (petitioner) appeals the Voluntary Labor Arbitration Tribunal's (VLAT) decision, Case No. 72 30 0496 83, sustaining her demotion by the Social Security Administration.  We affirm.

OPINION

2
Our review of the VLAT decision is limited to a determination of whether such decision is:


3
(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;


4
(2) obtained without procedures required by law, rule, or regulation having been followed;  or


5
(3) unsupported by substantial evidence.


6
5 U.S.C. Sec. 7703(c) (1982);  see Hayes v. Department of Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).


7
After reviewing all of petitioner's arguments, we conclude that petitioner has not shown that any of the above grounds for reversal exists.